









































PREFERRED APARTMENT COMMUNITIES, INC.
2019 STOCK INCENTIVE PLAN


1

--------------------------------------------------------------------------------







TABLE OF CONTENTS
ARTICLE 1. ESTABLISHMENT AND PURPOSE OF THE PLAN
4
1.1    Establishment
4
1.2    Purpose of the Plan
4
ARTICLE 2. DEFINITIONS
4
ARTICLE 3. ELIGIBILITY, SHARES AVAILABLE AND ADMINISTRATION
9
3.1    Eligibility
9
3.2    Stock Subject to the Plan
9
3.3    Share Usage
9
3.4    Administration of the Plan
9
3.5    Limits on Incentive Stock Options
10
3.6    Limits on Non-Employee Director Compensation
10
ARTICLE 4. TERMS OF AWARDS
10
4.1    Terms and Conditions of All Awards
10
(a)    Number of Shares
10
(b)    Award Agreement or Program
10
(c)    Date of Grant
10
(d)    Tandem Awards
10
(e)    Non-Transferability
10
(f)    Deferrals
11
(g)    Minimum Vesting
11
(h)    Modifications after Grant
11
(i)    Awards Granted under Prior Plan and Code Section 162(m) Transition Rule
11
4.2    Terms and Conditions of Options
11
(a)    Option Price
12
(b)    Option Term
12
(c)    Payment
12
(d)    Conditions to the Exercise of an Option
12
(e)    Termination of Incentive Stock Option
12
(f)    Special Provisions for Certain Substitute Options
13
4.3    Terms and Conditions of Stock Appreciation Rights
13
(a)    Settlement
13
(b)    Stock Appreciation Right Term
13
(c)    Conditions to Exercise
13
4.4    Terms and Conditions of Stock Awards
13
(a)    Issuance    
14
(b)    Conditions
14
4.5    Terms and Conditions of Restricted Stock Units
14
(a)    Payment
14
(b)    Conditions to Payment
14
4.6    Terms and Conditions of Performance Unit Awards
14
(a)    Payment
14
(b)    Conditions to Payment
14
4.7    Terms and Conditions of Dividend Equivalent Rights
14
(a)    Payment    
15



2

--------------------------------------------------------------------------------





TABLE OF CONTENTS
(b)    Conditions to Payment
15
4.8    Cash Awards
15
4.9    Terms and Conditions of Deferrals
15
(a)    Payment
15
(b)    Conditions to Payment
15
4.10    Terms and Conditions of Other Stock-Based Awards
15
(a)    Payment
15
(b)    Conditions to Payment
15
ARTICLE 5. RESTRICTIONS ON STOCK
16
5.1    Escrow of Shares
16
5.2    Restrictions on Transfer
16
ARTICLE 6. CHANGE IN CONTROL
16
6.1    Time-Based Awards
16
6.2    Performance-Based Awards
17
ARTICLE 7. GENERAL PROVISIONS
17
7.1    Withholding
17
7.2    Changes in Capitalization; Merger; Liquidation
17
(a)    Equity Restructuring
17
(b)    Other Changes in Capital Structure
18
(c)    Substitution
18
(d)    Plan is not a Limit on Company Powers
18
7.3    Compliance with Code
18
7.4    No Representations or Covenants
18
7.5    Right to Terminate Employment or Service
18
7.6    Non-Alienation of Benefits
18
7.7    Conditions and Restrictions upon Stock subject to Awards
19
7.8    Compliance with Laws
19
7.9    Restrictions on Delivery and Sale of Shares; Legends
19
7.10    Clawback
19
7.11    Awards to Non-U.S. Employees
20
7.12    Indemnification
20
7.13    Termination and Amendment of the Plan
20
7.14    Stockholder Approval
20
7.15    Choice of Law
20



3

--------------------------------------------------------------------------------







PREFERRED APARTMENT COMMUNITIES, INC.
2019 STOCK INCENTIVE PLAN
ARTICLE 1. ESTABLISHMENT AND PURPOSE OF THE PLAN


1.1    Establishment. Preferred Apartment Communities, Inc., a Maryland
corporation (the "Company"), previously established the Preferred Apartment
Communities, Inc. 2011 Stock Incentive Plan maintained under a plan document
effective February 25, 2011 and amended by the First, Second and Third
Amendments, effective November 1, 2011, March 1, 2013, and February 5, 2015,
respectively (the "Prior Plan"). The Preferred Apartment Communities, Inc. 2019
Stock Incentive Plan (the "Plan") is an amendment and restatement of the Prior
Plan. The Plan will become effective May 2, 2019, the date of the 2019 annual
meeting of the Company’s stockholders (the "Effective Date"), subject to
approval of the Plan by the Company’s stockholders.


1.2    Purpose of the Plan. The Plan is intended to (a) provide incentive to
officers, employees, directors and consultants of the Company and its Affiliates
to stimulate their efforts toward the continued success of the Company and to
operate and manage the business in a manner that will provide for the long-term
growth and profitability of the Company; (b) encourage Stock ownership by such
officers, employees, directors and consultants by providing them with a means to
acquire a proprietary interest in the Company, acquire shares of Stock, or to
receive compensation which is based upon appreciation in the value of Stock; and
(c) provide a means of obtaining, rewarding and retaining such officers,
employees, directors, and consultants.


ARTICLE 2. DEFINITIONS


Whenever used herein, the masculine pronoun will be deemed to include the
feminine, and the singular to include the plural, unless the context clearly
indicates otherwise, and the following capitalized words and phrases are used
herein with the meaning thereafter ascribed:
2.1    "Affiliate" means:
(a)Preferred Apartment Advisors, LLC and NMP Advisors, LLC, or any of their
subsidiaries, as long as an agreement remains in place by which Preferred
Apartment Advisors, LLC manages operations of the Company;
(b)Any Subsidiary,
(c)An entity that directly or through one or more intermediaries controls, is
controlled by, or is under common control with the Company, as determined by the
Company, or
(d)Any entity in which the Company has such a significant interest that the
Company determines it should be deemed an "Affiliate," as determined in the sole
discretion of the Company.  
2.2    "Award" means, individually and collectively, Incentive Stock Options,
Non-Qualified Stock Options, Stock Appreciation Rights, Stock Awards (including
Performance Stock Awards), Restricted Stock Units (including Performance
Restricted Stock Units), Performance Unit Awards, Dividend Equivalent Rights,
Other Stock-Based Awards and Cash Awards.


2.3    "Award Agreement" means an agreement between the Company and a
Participant or other documentation evidencing any Award granted under the Plan.




4

--------------------------------------------------------------------------------





2.4    "Award Program" means a written program established by the Committee,
pursuant to which Awards are granted under the Plan under uniform terms,
conditions and restrictions set forth in such written program.
2.5    "Board of Directors" means the board of directors of the Company.


2.6    "Cash Awards" means rights to receive cash payments as described in
Section 4.8.


2.7    “Cause" means, unless otherwise defined in the applicable Award
Agreement, the occurrence of any of the following events:


(a)willful failure by the Participant to perform the Participant’s duties and
responsibilities for the Company or an Affiliate;


(b)willful misconduct by the Participant in performing the Participant’s duties
and responsibilities for the Company or an Affiliate;


(c)intentional disclosure by the Participant to an unauthorized person of
confidential information or trade secrets of the Company or an Affiliate;


(d)an act by the Participant of fraud against, misappropriation from or
dishonesty to either the Company or an Affiliate, or any other party if the
Board of Directors determines such act could have an adverse impact on the
Company;


(e)commission by the Participant of a felony or crime in involving moral
turpitude, as determined by the Board of Directors;


(f)material violation of any policy, code of ethics or business conduct, work
rule or standard of the Company or an Affiliate; or


(g)a material breach by the Participant of any material agreement with the
Company or an Affiliate.


2.8    "Change in Control" means:


(a)Individuals who, as of the Effective Date, constitute the Board of Directors
of the Company (the "Incumbent Board") cease for any reason to constitute at
least a majority of the Board of Directors; provided, however, that any
individual becoming a director subsequent to the Effective Date whose election,
or nomination for election by the Company's stockholders, was approved by a vote
of at least a majority of the directors then comprising the Incumbent Board
shall be considered as though such individual were a member of the Incumbent
Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of either an actual or threatened
election contest or other actual or threatened solicitation of proxies or
consents by or on behalf of a person other than the Board of Directors;


(b)Completion of a reorganization, merger or consolidation, in each case unless,
following such reorganization, merger or consolidation, (i more than sixty
percent (60%) of the combined voting power of the then outstanding voting
securities of the corporation resulting from such reorganization, merger or
consolidation entitled to vote generally in the


5

--------------------------------------------------------------------------------





election of directors is then beneficially owned, directly or indirectly, by all
or substantially all of the individuals and entities who were the beneficial
owners of the Company's outstanding voting securities immediately prior to such
reorganization, merger or consolidation in substantially the same proportions as
their beneficial ownership, immediately prior to such reorganization, merger or
consolidation, of the Company's outstanding voting securities, and (ii) at least
a majority of the members of the board of directors of the corporation resulting
from such reorganization, merger or consolidation were members of the Incumbent
Board at the time of the execution of the initial agreement providing for such
reorganization, merger or consolidation;


(c)(i) Completion of liquidation or dissolution of the Company or (ii) the sale
or other disposition of all or substantially all of the assets of the Company,
other than to a corporation with respect to which following such sale or other
disposition (A) more than sixty percent (60%) of the combined voting power of
the then outstanding voting securities of such corporation entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners of the Company's outstanding voting securities entitled to
vote generally in the election of directors immediately prior to such sale or
other disposition in substantially the same proportion as their beneficial
ownership, immediately prior to such sale or other disposition, of the Company's
outstanding voting securities, and (B) at least a majority of the members of the
board of directors of such corporation were members of the Incumbent Board at
the time of the execution of the initial agreement or action of the Board of
Directors of the Company providing for such sale or other disposition of assets
of the Company.


Notwithstanding the foregoing, (i) if specified in an Award Agreement or
otherwise required to avoid an Award being subject to tax under Code Section
409A, a Change in Control shall not be deemed to have occurred unless the event
also qualifies as a change in the ownership or effective control of the Company
or in the ownership of a substantial portion of its assets under Code Section
409A(a)(2)(A)(v) and (ii) the Committee may provide in an Award Agreement for a
different definition of Change in Control to be used, provided, however that
such definition must be determined by the Committee to result in an actual
change in control of the Company and shall not include provisions such as
announcement or commencement of a tender or exchange offer, a potential
takeover, shareholder approval (as opposed to consummation) of a merger or other
transaction, acquisition of 15% or less of the Company’s outstanding voting
securities, an unapproved change in less than a majority of the Board or other
similar provisions in which an actual change in control does not occur.


2.9    "Class B Unit" means a means a unit of limited partnership interest
designated as a "Class B Unit" in the Partnership Agreement.


2.10    "Code" means the Internal Revenue Code of 1986, as amended.


2.11    "Committee" means the Compensation Committee of the Board of Directors.


2.12    "Consultant" means any natural person who, directly or indirectly,
provides bona fide consulting or advisory services to the Company or any of its
Affiliates pursuant to a written agreement, which are not in connection with the
offer and sale of securities in a capital-raising transaction, and do not,
directly or indirectly, promote or maintain a market for the Company’s or its
Affiliates’ securities.




6

--------------------------------------------------------------------------------





2.13    "Continuous Service" means the continuous service to the Company or an
Affiliate as an officer or as an employee, without interruption or termination.
Continuous Service shall not be considered interrupted in the case of:  (a) any
approved leave of absence or (b) any change in status as long as the individual
remains an officer or an employee of the Company or an Affiliate. An approved
leave of absence shall include sick leave, military leave, or any other
authorized personal leave.


2.14    "Deferral(s)" refers to the rights described in Section 4.9.


2.15    "Disability" has the meaning provided in the applicable Award Agreement,
or if defined by reference to the Plan, as provided in the long-term disability
plan or policy maintained by the Company or an Affiliate that covers the
Participant, or if no such plan or policy is applicable or the determination of
Disability relates to an Incentive Stock Option, Disability means that condition
described in Code Section 22(e)(3). In the event of a dispute, the determination
of Disability will be made by the Committee and will be supported by advice of a
physician competent in the area to which such Disability relates.
Notwithstanding the foregoing, if specified in an Award Agreement or otherwise
required to avoid an Award being subject to tax under Code Section 409A, a
Disability shall not be deemed to have occurred unless the event also qualifies
as a disability under Code Section 409A(a)(2)(C).


2.16    "Dividend Equivalent Rights" means certain rights to receive cash
payments as described in Section 4.7.


2.17    "Exchange Act" means the Securities Exchange Act of 1934, as amended
from time to time, or any successor act thereto.


2.18    "Fair Market Value" with regard to a date means:


(a)    If the shares of Stock are actively traded on any national securities
system or any nationally recognized quotation or market system, the price at
which Stock shall have been sold as reported by the exchange or system selected
by the Committee on which the shares of Stock are then actively traded;


(b)    if the shares of Stock are not actively traded on any such exchange or
system but are reported by such exchange or system, the price of Stock as
reported by such exchange or system; or


(c)    if the shares of Stock are not actively traded or reported on any such
exchange or system, the fair market value of the Stock as determined by the
Committee determined by the reasonable application of a reasonable valuation
method as most recently determined (but in no event more than twelve (12) months
earlier), but taking into account the facts and circumstances as of such date.


For purposes of Subsection (a), (b), or (c) above, the Committee may use the
closing price as of the applicable date or the last trading or business day
before that date, the average of the high and low prices as of the applicable
date, the last trading or business day before that date or for a period certain
ending on either such date, the price determined at the time, or immediately
before or immediately after, the transaction is processed, the tender offer
price for shares of Stock, or any other method which the Committee determines is
reasonably indicative of fair market value; provided, however,


7

--------------------------------------------------------------------------------





that for purposes of granting Nonqualified Stock Options or Stock Appreciation
Rights, Fair Market Value of Stock shall be determined in accordance with the
requirements of Code Section 409A, and for purposes of granting Incentive Stock
Options, Fair Market Value of Stock shall be determined in accordance with the
requirements of Code Section 422.
2.19    "Good Reason" means, unless otherwise defined in the applicable Award
Agreement, the occurrence of the events listed below:


(a)(i) a material diminution by the Company or an Affiliate in the Participant’s
duties and responsibilities, (ii) a reduction by the Company or an Affiliate in
the Participant’s annual base salary or annual cash incentive opportunity, or
(iii) the Company or an Affiliate requires the Participant to relocate the
Participant’s primary place of employment to a new location that is more than
fifty (50) miles (calculated using the most direct driving route) from its
current location, without the Participant’s consent;


(b)the Participant gives written notice to the Company or the Affiliate of
objection within ten (10) days following the occurrence of the event in
subsection (a); and


(c)the Company or the Affiliate fails to remedy the event within ten (10) days
following the Participant’s written notice of objection; and


(d)the Participant terminates the Participant’s employment within thirty (30)
days following the Company’s failure to remedy the event.
    
2.20    "Incentive Stock Option" means an incentive stock option within the
meaning of Section 422 of the Internal Revenue Code.


2.21    "Non-employee Director" means a member of the Board of Directors who is
not an employee of the Company, a Subsidiary or other Affiliate and also
qualifies as a non-employee director under Rule 16b-3.
    
2.22    "Non-Qualified Stock Option" means a stock option that is not an
Incentive Stock Option.


2.23    "Option" means a Non-Qualified Stock Option or an Incentive Stock
Option.


2.24    "Other Stock-Based Award" means a right or other interest, including but
not limited to Units, granted to a Participant that may be denominated or
payable in, valued in whole or in part by reference to, or otherwise based on,
or related to, Stock as described in Section 4.10.


2.25    "Over 10% Owner" means an individual who at the time an Incentive Stock
Option is granted owns Stock possessing more than 10% of the total combined
voting power of the Company or one of its Subsidiaries, determined by applying
the attribution rules of Code Section 424(d).


2.26    "Participant" means an individual who receives an Award hereunder.


2.27    "Partnership" means Preferred Apartment Communities Operating
Partnership, L.P., a limited partnership that is controlled by the Company.




8

--------------------------------------------------------------------------------





2.28    "Partnership Agreement" means the Sixth Amended and Restated Agreement
of Limited Partnership of Preferred Apartment Communities Operating Partnership,
L.P., as it may be amended or amended and restated or any successor agreement
thereto.


2.29    "Performance Goals" means any one or more performance goals established
by the Committee, including without limitation, goals, either individually,
alternatively or in any combination, applied to the Company as a whole or to a
business unit or Affiliate, either individually, alternatively or in
combination, and measured over a Performance Period established by the
Committee, on an absolute basis or relative to a pre-established target, to
prior period results or to a designated comparison group or index, in each case
as specified by the Committee in the Award. The Committee may adjust any
evaluation of performance under a Performance Goal in its discretion at any
time.


2.30    "Performance Period" means, with respect to an Award, a period of time
within which the Performance Goals relating to such Award are to be measured.
The Performance Period will be established by the Committee.
2.31    "Performance Unit Award" refers to a performance unit award as described
in Section 4.6.


2.32    "Performance Stock Awards" means Stock Awards containing Performance
Goals.


2.33    "Performance Restricted Stock Unit Awards" means Restricted Stock Unit
awards containing Performance Goals.


2.34    "Restricted Stock Unit" refers to the rights described in Section 4.5.
2.35    "Stock" means common stock, $0.01 par value per share, of the Company.
2.36    "Stock Appreciation Right" means a stock appreciation right described in
Section 4.3.


2.37    "Stock Award" means a stock award described in Section 4.4.


2.38    "Subsidiary" means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company if, at the relevant
time, each of the corporations other than the last corporation in the unbroken
chain owns stock possessing fifty percent (50%) or more of the total combined
voting power of all classes of stock in one of the other corporations in the
chain. A "Subsidiary" shall include any entity other than a corporation to the
extent permissible under Code Section 424(f) or regulations or rulings
thereunder.


2.39    "Unit" means a unit of limited partnership interest (which may include,
without limitation, a Class B Unit) of the Partnership.


ARTICLE 3. ELIGIBILITY, SHARES AVAILABLE AND ADMINISTRATION


3.1    Eligibility. Awards may be granted only to officers, employees,
directors, and Consultants of the Company, or any Affiliate of the Company;
provided, however, that an Incentive Stock Option may only be granted to an
employee of the Company or any Subsidiary.


3.2    Stock Subject to the Plan. Subject to adjustment in accordance with
Section 7.2, a number of shares of Stock equal to the sum of (a) the number of
shares of Stock subject to outstanding Awards under the Prior Plan immediately
before the Effective Date, (b) the number of shares of Stock authorized and


9

--------------------------------------------------------------------------------





available for issuance of future Awards under the Prior Plan immediately before
the Effective Date, and (c) one million (1,000,000) shares of Stock are hereby
reserved exclusively for issuance upon exercise or payment pursuant to Awards.


3.3    Share Usage. The shares of Stock attributable to any portion of an Award
that is forfeited, cancelled, expired, terminated or paid or settled in cash or
otherwise without the issuance of shares of Stock for any reason without
becoming vested, paid, exercised, converted or otherwise settled in full in
shares of Stock will again be available for issuance under Section 3.2,
provided, however, that shares of Stock subject to an Award under the Plan shall
not again be available for issuance if such Shares have been (a) tendered or
withheld to pay the exercise price of Options or Stock Appreciation Rights, (b)
withheld or remitted to satisfy the tax withholding on Awards, (c) repurchased
by the Company using the cash proceeds received by the Company from the exercise
of Options granted under the Plan or (d) subject to a Stock Appreciation Right
or Option settled in Stock and not issued upon net settlement or net exercise of
the Stock Appreciation Right or Option.


3.4    Administration of the Plan.  The Plan is administered by the Committee. 
The Committee has full authority in its discretion to determine the officers,
employees, directors and consultants of the Company or its Affiliates to whom
Awards will be granted and the terms and provisions of Awards, subject to the
Plan. Subject to the provisions of the Plan, the Committee has full and
conclusive authority to interpret the Plan; to prescribe, amend and rescind
rules and regulations relating to the Plan; to determine the terms and
provisions of the respective Award Agreements and to make all other
determinations necessary or advisable for the proper administration of the
Plan.  The Committee’s determinations under the Plan need not be uniform and may
be made by it selectively among persons who receive, or are eligible to receive,
Awards under the Plan (whether or not such persons are similarly situated).  The
Committee’s decisions are final and binding on all Participants. 


3.5    Limits on Incentive Stock Options. Up to one hundred percent (100%) of
the shares of Stock reserved for issuance pursuant to Awards are permitted (but
are not required) to be issued pursuant to Incentive Stock Options. In the case
of Incentive Stock Options, the aggregate Fair Market Value (determined as at
the date an Incentive Stock Option is granted) of stock with respect to which
stock options intended to meet the requirements of Code Section 422 become
exercisable for the first time by an individual during any calendar year under
all plans of the Company and its Subsidiaries may not exceed $100,000; provided
further, that if the limitation is exceeded, the Incentive Stock Option(s) which
cause the limitation to be exceeded will be treated as Non-Qualified Stock
Option(s).


3.6    Limits on Non-Employee Director Compensation.  With respect to any
Participant who is a Non-employee Director, the aggregate number of shares of
Stock subject to any Awards that are in the form of Stock or payable in the form
of Stock and are granted under the Plan shall not exceed 75,000 (which shall be
subject to adjustment pursuant to Section 7.2), during any fiscal year of the
Company with respect to the Non-employee Director’s service as a member of the
Board of Directors or any committees thereof for any calendar year.


ARTICLE 4. TERMS OF AWARDS


4.1    Terms and Conditions of All Awards


(a)    Number of Shares. The number of shares of Stock as to which an Award may
be granted will be determined by the Committee in its sole discretion, subject
to the provisions of


10

--------------------------------------------------------------------------------





Section 3.2 as to the total number of shares available for grants under the Plan
and subject to the limits in Sections 3.5 and 3.6.
 
(b)    Award Agreement or Program. Each Award will be evidenced either by an
Award Agreement in such form and containing such terms, conditions and
restrictions as the Committee may determine to be appropriate, including without
limitation, Performance Goals or other criteria, if any, that must be achieved
as a condition to vesting or settlement of the Award, or be made subject to the
terms of an Award Program, containing such terms, conditions and restrictions as
the Committee may determine to be appropriate, including without limitation,
Performance Goals or other criteria, if any, that must be achieved as a
condition to vesting or settlement of the Award; provided, however the Committee
shall not be permitted to provide for vesting in connection with a change in
control of the Company that does not meet the requirements of the definition of
Change in Control hereunder. Each Award Agreement or Award Program is subject to
the terms of the Plan and any provisions contained in the Award Agreement or
Award Program that are inconsistent with the Plan are null and void.
  
(c)    Date of Grant. The date as of which an Award is granted will be the date
on which the Committee has approved the terms and conditions of the Award and
has determined the recipient of the Award and the number of shares of Stock
covered by the Award (or formula for determining the same), and has taken all
such other actions necessary to complete the grant of the Award or such later
date as may be specified in the approval of the Award.


(d)    Tandem Awards. Any Award may be granted in connection with all or any
portion of a previously or contemporaneously granted Award, subject to the other
requirements of the Plan. Exercise or vesting of an Award granted in connection
with another Award may result in a pro rata surrender or cancellation of any
related Award, as specified in the applicable Award Agreement or Award Program.


(e)    Non-Transferability. Awards and rights under Awards are not saleable,
transferable, alienable or assignable except by will or by the laws of descent
and distribution, and each Award and each Award and right under an Award is
exercisable, during the Participant’s lifetime, only by the Participant; or in
the event of the Disability of the Participant, by the legal representative of
the Participant; or in the event of death of the Participant, by the legal
representative of the Participant’s estate, or if no legal representative has
been appointed within ninety (90) days of the Participant’s death, by the
person(s) taking under the laws of descent and distribution applicable to the
Participant; provided, however, that the Committee may allow a Participant to
designate a beneficiary or beneficiaries in the manner determined by the
Committee to exercise the rights of a Participant with respect to an Award upon
the death of a Participant; provided, further, the Committee may, to the extent
it so provides in applicable Award Agreements, waive any of the provisions of
this Section or provide otherwise as to any Awards other than Incentive Stock
Options.


(f)    Deferrals. The Committee may establish rules and procedures to permit or
require a holder of an Award to defer recognition of taxable income upon the
exercise or vesting of an Award.


(g)    Minimum Vesting. Notwithstanding any provision of the Plan to the
contrary, the vesting period for each Award that is payable in Stock will be not
less than one year from the date of grant of the Award, subject exceptions for
death or Disability and as provided in Article 6 regarding a Change in Control;
provided, however, Awards relating to up to five percent (5%) of the shares of


11

--------------------------------------------------------------------------------





Stock authorized for issuance under the Plan shall be exempt from the one year
minimum vesting requirement


(h)    Modifications after Grant. After the date of grant of an Award, the
Committee may, in its sole discretion, waive, modify or amend the terms and
conditions of an Award or terminate an Award, except to the extent that such
alteration would be inconsistent with other provisions of the Plan or would,
without the Participant’s consent, adversely affect the rights of a Participant
under the Award in a manner not permitted by the Plan; provided, however, that
no such consent shall be required if the Committee determines in its sole
discretion that such alteration either (i) is required or advisable for the
Company, the Plan or an Award to satisfy or conform to any law or regulation or
to meet the requirements of any accounting standard or (ii) is not reasonably
likely to significantly diminish the benefits provided under such Award;
provided, however, that the Committee may not, after the date of grant,
accelerate vesting of an Award that is payable in Stock, except in the case of
death or Disability of a Participant.


(i)    Awards Granted under Prior Plan and Code Section 162(m) Transition Rule.
Awards granted under the Prior Plan before the Effective Date shall be subject
to the terms and conditions of the Plan, except (A) if an Award granted under
the Prior Plan incorporates a definition by reference to the Prior Plan (other
than the definition of Plan), the definition in the Prior Plan shall govern if
different from the definition in the Plan or if no such definition appears in
the Plan, (B) no termination, amendment, suspension, or modification of the
Prior Plan or an Award granted under the Prior Plan shall adversely affect in
any material way any Award granted under the Prior Plan, without the written
consent of the Participant holding such Award, and (C) solely to the extent
required to preserve the availability of a tax deduction for the Company under
Code Section 162(m), the terms of the Prior Plan shall govern each Award granted
or to be granted under the Prior Plan (i) that constitutes remuneration pursuant
to a binding written contract that was in effect on November 2, 2017 or (ii) as
to which transition relief from the changes made to Code Section 162(m) by the
Tax Cuts and Jobs Act of 2017 is otherwise available.


4.2    Terms and Conditions of Options. Each Option granted under the Plan must
be evidenced by an Award Agreement. At the time any Option is granted, the
Committee will determine whether the Option is to be an Incentive Stock Option
described in Code Section 422 or a Non‑Qualified Stock Option, and the Option
must be clearly identified as to its status as an Incentive Stock Option or a
Non‑Qualified Stock Option.  Incentive Stock Options may only be granted to
employees of the Company or any Subsidiary. At the time any Incentive Stock
Option granted under the Plan is exercised, the Company will be entitled to
legend the certificates (if any) representing the shares of Stock purchased
pursuant to the Option to clearly identify them as representing the shares
purchased upon the exercise of an Incentive Stock Option. An Incentive Stock
Option may only be granted within ten (10) years from the earlier of the date
the Plan is adopted or approved by the Company’s stockholders.


(a)    Option Price. Subject to adjustment in accordance with Section 7.2 and
the other provisions of this Section, the exercise price (the "Exercise Price")
per share of Stock purchasable under any Option must be as set forth in the
applicable Award Agreement, but in no event may it be less than the Fair Market
Value on the date the Option is granted. Except for adjustments as contemplated
by Section 7.2 hereof, unless approved by the stockholders of the Company, in no
event will the Exercise Price per share of Stock of any Option be reduced after
the date of grant of the Option and no Option may be cancelled or surrendered in
exchange for an Option with a lower Exercise Price per share of Stock or in
exchange for cash or other consideration ("Option Repricing").


12

--------------------------------------------------------------------------------





With respect to each grant of an Incentive Stock Option to a Participant who is
an Over 10% Owner, the Exercise Price may not be less than 110% of the Fair
Market Value on the date the Option is granted.
    
(b)    Option Term. Any Option granted to a Participant shall not be exercisable
after the expiration of ten (10) years after the date the Option is granted;
provided, however that any Incentive Stock Option granted to an Over 10% Owner
shall not be exercisable after the expiration of five (5) years after the date
the Option is granted. The term of any Option shall be specified in the
applicable Award Agreement.


(c)    Payment. Payment for all shares of Stock purchased pursuant to exercise
of an Option will be made in any form or manner authorized by the Committee in
the Award Agreement or by amendment thereto, including, but not limited to, cash
or, if the Award Agreement provides:


(1)    by delivery to the Company of a number of shares of Stock having an
aggregate Fair Market Value of not less than the product of the Exercise Price
multiplied by the number of shares the Participant intends to purchase upon
exercise of the Option on the date of delivery;
 
(2)    in a cashless exercise through a broker; or


(3)    by having a number of shares of Stock withheld, the Fair Market Value of
which as of the date of exercise is sufficient to satisfy the Exercise Price.
 
In its discretion, and except to the extent precluded by the Sarbanes-Oxley Act
of 2002, as amended, the Committee also may authorize (at the time an Option is
granted or thereafter) Company financing to assist the Participant as to payment
of the Exercise Price on such terms as may be offered by the Committee in its
discretion. Payment must be made at the time that the Option or any part thereof
is exercised, and no shares may be issued or delivered upon exercise of an
Option until full payment has been made by the Participant.  The holder of an
Option, as such, has none of the rights of a stockholder.
(d)    Conditions to the Exercise of an Option. Each Option granted under the
Plan is exercisable by the Participant or any other designated person, at such
time or times, or upon the occurrence of such event or events, and in such
amounts, as the Committee specifies in the Award Agreement, subject to Section
4.1(h).


(e)    Termination of Incentive Stock Option. With respect to an Incentive Stock
Option, in the event of termination of employment of a Participant, the Option
or portion thereof held by the Participant which is unexercised will expire,
terminate, and become unexercisable no later than the expiration of three (3)
months after the date of termination of employment; provided, however, that in
the case of a holder whose termination of employment is due to death or
Disability, one (1) year will be substituted for such three (3) month period;
provided, further that such time limits may be exceeded by the Committee under
the terms of the grant, in which case, the Incentive Stock Option will be a
Non-Qualified Stock Option if it is exercised after the time limits that would
otherwise apply. For purposes of this Subsection, termination of employment of
the Participant will not be deemed to have occurred if the Participant is
employed by another corporation (or a parent or subsidiary corporation of such
other corporation) which has assumed the Incentive Stock Option of the
Participant in a transaction to which Code Section 424(a) is applicable.




13

--------------------------------------------------------------------------------





(f)    Special Provisions for Certain Substitute Options. Notwithstanding
anything to the contrary in this Section 4.2, any Option issued in substitution
for an option previously issued by another entity, which substitution occurs in
connection with a transaction to which Code Section 424(a) is applicable, may
provide for an exercise price computed in accordance with such Code Section and
the regulations thereunder and may contain such other terms and conditions as
the Committee may prescribe to cause such substitute Option to contain as nearly
as possible the same terms and conditions (including the applicable vesting and
termination provisions) as those contained in the previously issued option being
replaced thereby.


4.3    Terms and Conditions of Stock Appreciation Rights. Each Stock
Appreciation Right granted under the Plan must be evidenced by an Award
Agreement.  A Stock Appreciation Right entitles the Participant to receive the
excess of (1) the Fair Market Value of a specified or determinable number of
shares of Stock at the time of payment or exercise over (2) a specified or
determinable price (the "Threshold Price") which, in the case of a Stock
Appreciation Right granted in connection with an Option, may not be less than
the Exercise Price for that number of shares subject to that Option. Subject to
adjustment in accordance with Section 7.2, the Threshold Price per share of
Stock attributable to a Stock Appreciation Right must be as set forth in the
applicable Award Agreement, but in no event may it be less than the Fair Market
Value on the date the Stock Appreciation Right is granted. Except for
adjustments as contemplated by Section 7.2 hereof, unless approved by the
stockholders of the Company, in no event will the Threshold Price per share of
Stock attributable to a Stock Appreciation Right be reduced after the date of
grant of the Stock Appreciation Right and no Stock Appreciation Right may be
cancelled or surrendered in exchange for a Stock Appreciation Right with a lower
Threshold Price per share of Stock or in exchange for cash or other
consideration ("Stock Appreciation Right Repricing"). A Stock Appreciation Right
granted in connection with an Award may only be exercised to the extent that the
related Award has not been exercised, paid or otherwise settled.


(a)    Settlement. Upon settlement of a Stock Appreciation Right, the Company
must pay to the Participant the excess of (1) the Fair Market Value of the
number of shares of Stock attributable to the Stock Appreciation Right over (2)
the Threshold Price, in cash or shares of Stock (valued at Fair Market Value per
share on the date of payment or exercise) as provided in the Award Agreement or,
in the absence of such provision, as the Committee may determine.


(b)    Stock Appreciation Right Term. Any Stock Appreciation Right granted to a
Participant shall not be exercisable after the expiration of ten (10) years
after the date the Stock Appreciation Right is granted. The term of any Stock
Appreciation Right shall be specified in the applicable Award Agreement.


(c)    Conditions to Exercise. Each Stock Appreciation Right granted under the
Plan is exercisable or payable at such time or times, or upon the occurrence of
such event or events, and in such amounts, as the Committee specifies in the
Award Agreement, subject to Section 4.1(h).


4.4    Terms and Conditions of Stock Awards. A Stock Award shall entitle a
Participant to receive a designated number of shares of Stock. At the time of
the grant, the Committee will determine the factors which will govern the number
of the Stock Award, including in the case of a Performance Stock Award, the
Performance Goals determined at the discretion of the Committee that must be
satisfied as a condition to retention of the Award. The Committee may require a
cash payment from the Participant in an amount no greater than the aggregate
Fair Market Value of the shares of Stock awarded determined at the date of grant
in exchange for the grant of a Stock Award or may grant a Stock Award without
the requirement of a cash payment.




14

--------------------------------------------------------------------------------





(a)    Issuance. Stock Awards shall be issued by the Company in shares of Stock.


(b)    Conditions. The number of shares of Stock subject to a Stock Award and
restrictions or conditions on such shares of Stock, if any, will be as the
Committee provides in the Award Agreement, and the certificate (if any) for such
shares will bear evidence of any restrictions or conditions, subject to Section
4.1(h).
 
4.5    Terms and Conditions of Restricted Stock Units. Restricted Stock Units
shall entitle the Participant to receive, at a specified future date or event,
payment of a specified number, or a percentage or multiple of a specified
number, of shares of Stock at the end of a specified period, or the cash value
thereof. At the time of the grant, the Committee will determine the factors
which will govern the number of the Restricted Stock Units so payable, including
in the case of a Performance Restricted Stock Unit Award, the Performance Goals
determined at the discretion of the Committee that must be satisfied as a
condition to payment. The Committee may provide for an alternative specified
number, percentage or multiple under specified conditions.
(a)    Payment. Payment in respect of Restricted Stock Units may be made by the
Company in shares of Stock or in cash (valued at the Fair Market Value per share
of Stock as of the date payment is owed) as provided in the applicable Award
Agreement or Award Program, or, in the absence of such provision, as the
Committee may determine.


(b)    Conditions to Payment. Each Restricted Stock Unit award granted under the
Plan is payable at such time or times, or upon the occurrence of such event or
events, and in such amounts, as the Committee may specify in the applicable
Award Agreement or Award Program, subject to Section 4.1(h) and intended
compliance with or exemption from Code Section 409A.


4.6    Terms and Conditions of Performance Unit Awards. A Performance Unit Award
shall entitle the Participant to receive, at a specified future date, payment of
an amount based, all or in part, upon achievement of Performance Goals. The
Performance Unit Award shall be equal to all or a portion of either (i) the
value of a specified or determinable number of units (stated in terms of a
designated or determinable dollar amount per unit) granted by the Committee, or
(ii) a percentage or multiple of a specified amount determined by the Committee.
At the time of the grant, the Committee must determine the base value of each
unit; the number of units subject to a Performance Unit Award, the specified
amount and the percentage or multiple of the specified amount, as may be
applicable; and the Performance Goals applicable to the determination of the
ultimate payment value of the Performance Unit Award. The Committee may provide
for an alternative base value for each unit or an alternative percentage or
multiple under certain specified conditions.


(a)    Payment. Payment in respect of Performance Unit Awards may be made by the
Company in cash or shares of Stock (valued at Fair Market Value per share as of
the date payment is owed) as provided in the applicable Award Agreement or Award
Program or, in the absence of such provision, as the Committee may determine.


(b)    Conditions to Payment. Each Performance Unit Award granted under the Plan
shall be payable at such time or times, or upon the occurrence of such event or
events, and in such amounts, as the Committee may specify in the applicable
Award Agreement or Award Program, subject to Section 4.1(h) and intended
compliance with or exemption from Code Section 409A.


4.7    Terms and Conditions of Dividend Equivalent Rights. A Dividend Equivalent
Right entitles the Participant to receive payments from the Company in an amount
determined by reference to any cash


15

--------------------------------------------------------------------------------





dividends paid on a specified number of shares of Stock to Company stockholders
of record during the period such rights are effective. Dividend Equivalent
Rights may be granted in connection with other Awards but may not be granted in
connection with an Option or a Stock Appreciation Right. The Committee may
impose such restrictions and conditions on any Dividend Equivalent Right as the
Committee in its discretion shall determine, including the date any such right
shall terminate and may reserve the right to terminate, amend or suspend any
such right at any time.


(a)    Payment. Payment in respect of a Dividend Equivalent Right may be made by
the Company in cash or shares of Stock (valued at Fair Market Value per share on
the date of payment or exercise) as provided in the Award Agreement or Award
Program, or, in the absence of such provision, as the Committee may determine.


(b)    Conditions to Payment. Each Dividend Equivalent Right granted under the
Plan is payable at such time or times, or upon the occurrence of such event or
events, and in such amounts, as the Committee specifies in the applicable Award
Agreement or Award Program, subject to Section 4.1(h) and intended compliance
with or exemption from Code Section 409A.


4.8    Cash Awards.  In addition to Dividend Equivalent Rights, the Committee
may, at any time and in its discretion, grant to any Participant the right to
receive a cash amount, at such time, in such amount and subject to such terms
and conditions as determined by the Committee in its discretion.


4.9    Terms and Conditions of Deferrals. If permitted or required by the
Committee, a Participant may or shall defer the receipt of cash or Stock from
the exercise or payment of an Award. If a Participant defers receipt, the
Company’s obligation to issue the cash or shares of Stock will be reflected in a
bookkeeping account. All such deferrals shall be subject to such terms and
conditions as the Committee may establish, subject to Section 4.1(h) and
intended compliance with or exemption from Code Section 409A.


(a)    Payment. Payment in respect of Deferrals may be made by the Company in
cash or shares of Stock, whichever is provided for in the applicable Award
Agreement or Award Program.


(b)    Conditions to Payment. Each Deferral under the Plan shall be payable at
such time or times or on the occurrence of such event or events, and in such
amounts as the Committee may specify in the applicable Award Agreement or Award
Program; provided, however, that subsequent to the date of a Deferral, the
Committee may accelerate the time or times at which the Deferral will be paid in
whole or in part, subject to intended compliance with or exemption from Code
Section 409A.


4.10    Terms and Conditions of Other Stock-Based Awards. At the time of grant
of Other Stock-Based Awards, the Committee will determine the factors which will
govern the amount of an Other Stock-Based Award and the form in which it is
denominated, which may include Units, including at the discretion of the
Committee any Performance Goals or other criteria that must be satisfied as a
condition of vesting or payment. The Committee may provide for an alternative
specified amount, percentage or multiple under specified conditions. The
Committee may require that Other Stock-Based Awards that are denominated in
Units be subject to restrictions imposed by the Partnership Agreement that are
not inconsistent with the Plan.


(a)    Payment. Payment in respect of an Other Stock-Based Award shall be made
in the form specified by the Committee, which in the case of an Other
Stock-Based Award that is denominated in Class B Units, may if so determined by
the Committee, include upon or following vesting, another form of Units. The
Committee may also specify terms and conditions under which


16

--------------------------------------------------------------------------------





Other Stock-Based Awards (or the proceeds thereof) are payable in or may be
surrendered for shares of Stock, in which case the Committee will establish upon
grant of the Other Stock-Based Award a maximum number of shares of Stock or a
formula for determining the number of shares of Stock which may be issued.


(b)    Conditions to Payment. Each Other Stock-Based Award granted under the
Plan shall be payable at such time or times or on the occurrence of such event
or events, and in such amounts as the Committee may specify in the applicable
Award Agreement or Award Program; provided, however, that subsequent to the
grants of an Other Stock-Based Award, the Committee, at any time before complete
termination of such Other Stock-Based Award, may accelerate the time or times at
which the Other Stock-Based Award may be paid in whole or in part, subject to
Section 4.1(h) and intended compliance with or exemption from Code Section 409A.


ARTICLE 5. RESTRICTIONS ON STOCK


5.1    Escrow of Shares. Any shares of Stock issued under the Plan may be
evidenced in such manner as the Committee may deem appropriate, including,
without limitation, book-entry registration or issuance of a Stock certificate.
If a Stock certificate is issued with respect to Restricted Stock, such
certificate shall be registered in the name of the Participant and shall bear an
appropriate legend referring to the terms, conditions and restrictions
applicable to such Restricted Stock. The Committee may require that such
certificate will be held by a custodian designated by the Committee (the
"Custodian"), who for the term specified in the applicable Award Agreement, will
have the full power and authority in the Participant’s name, place and stead to
transfer, assign and convey to the Company any shares of Stock held by the
Custodian for such Participant, if the Participant forfeits the shares under the
terms of the applicable Award Agreement.  During the period that shares of Stock
remain subject to forfeiture, the Participant is entitled to all rights, except
as provided in the applicable Award Agreement, applicable to shares of Stock not
so held.


5.2    Restrictions on Transfer. The Participant does not have the right to make
or permit to exist any disposition of the shares of Stock issued pursuant to the
Plan until such shares are vested except as provided in the Plan or the
applicable Award Agreement or Award Program. Any disposition of the shares of
Stock issued under the Plan by the Participant not made in accordance with the
Plan or the applicable Award Agreement or Award Program will be void. The
Company will not recognize, or have the duty to recognize, any disposition not
made in accordance with the Plan and the applicable Award Agreement or Award
Program, and the shares so transferred will continue to be bound by the Plan and
the applicable Award Agreement or Award Program.


ARTICLE 6. CHANGE IN CONTROL


6.1    Time-Based Awards. In the event of a Change in Control, as to all
outstanding Awards that have not already vested and are subject to vesting based
all or in part on future time in service and are not subject to vesting based on
future achievement of Performance Goals ("Time-Based Awards"), (a) if the
acquirer in the Change in Control does not agree, after the Change in Control,
to continue to maintain the Time-Based Awards in accordance with their terms
(subject to adjustment in the number and kind of securities and purchase price,
if any, pursuant to Section 7.2 in connection with the Change in Control, as
approved by the Committee or the Board of Directors before the Change in
Control), such Time-Based Awards shall become immediately vested and exercisable
and payable as of the date of the Change in Control , or (b) if the acquirer in
the Change in Control continues, after the Change in Control, to maintain the
Time-Based Awards in accordance with their terms (subject to adjustment in the
number and kind of securities and purchase price, if any, pursuant to Section
7.2 in connection with the Change in Control, as approved by the Committee


17

--------------------------------------------------------------------------------





or the Board of Directors before the Change in Control), such Time-Based Awards
held by (i) a Non-employee Director shall become immediately vested and
exercisable and payable as of the date of the Change in Control or (ii) any
other Participant shall become immediately vested and exercisable and payable as
of the date (A) of the Participant's termination of Continuous Service, if the
Participant's termination of Continuous Service occurs during the 24 month
period following the Change in Control by the Company or an Affiliate without
Cause or by the Participant for Good Reason or (B) Preferred Apartment Advisors,
LLC ceases to be the manager of the Company or the entity resulting from the
Change in Control, unless in connection with such cessation, the Participant
becomes an employee or officer of Company or the entity resulting from the
Change in Control. Notwithstanding the foregoing, payments described in this
Section shall be subject to delay in payment of six months from the date of
“separation from service" (within the meaning of Code Section 409A) for any
“specified employee" (within the meaning of Code Section 409A) to the extent
required to comply with Code Section 409A or subject to any other delay required
to comply with Code Section 409A.


6.2    Performance-Based Awards. In the event of a Change in Control, as to all
outstanding Awards that have not already vested and are subject to future
vesting based all or in part on future achievement of Performance Goals
("Performance-Based Awards"), all incomplete Performance Periods in respect of
such Performance-Based Awards shall end on the date of the Change in Control and
the Committee shall (i) determine the extent to which Performance Goals with
respect to each such Performance Period have been met in full or on a prorated
basis based upon such audited or unaudited financial information then available
as it deems relevant and (ii) cause to be paid to the applicable Participant,
within ten (10) days following the date of the Change in Control, partial or
full Performance-Based Awards based upon the Committee's determination of the
degree of attainment of the Performance Goals in full or on a prorated basis,
or, if the Committee determines that the degree of achievement of the
Performance Goals in full or on a prorated basis is not determinable, based on
the assumption that the applicable target levels of the Performance Goal have
been attained, or if the concept of target level of Performance Goals does apply
to the Performance-Based Awards in question, on such other basis as may be
determined by the Committee. Any portion of the Performance-Based Awards that
are not vested as of the date of the Change of the Control pursuant to the
provisions of this Section or otherwise shall be forfeited as of the date of the
Change in Control.


ARTICLE 7. GENERAL PROVISIONS


7.1    Withholding. The Company shall deduct from all cash distributions under
the Plan all taxes required to be withheld by the applicable jurisdiction.
Whenever the Company proposes or is required to issue or transfer shares of
Stock under the Plan or upon the vesting of any Stock Award, the Company has the
right to require the recipient to remit to the Company an amount sufficient to
satisfy the taxes required to be withheld by the applicable jurisdiction prior
to, or as a condition of the issuance of such shares or the vesting of such
Stock Award. A Participant may pay the tax withholding obligation in cash
(including to the extent not prohibited by the applicable Award Agreement, by
having a broker sell shares of Stock subject to the Award on the Participant’s
behalf and remitting the cash proceeds to the Company), or, if the applicable
Award Agreement or Award Program provides, a Participant may be permitted, or
may be required, to have the tax withholding arising from exercise or payment of
the Award satisfied by having the number of shares of Stock the Participant is
to receive reduced by, or with respect to a Stock Award, by tendering back to
the Company, a number of whole shares of Stock which, when multiplied by the
Fair Market Value of the shares of Stock, is sufficient to satisfy the tax
withholding obligation (after taking into account any withholding in cash
required because only whole shares of Stock can be withheld or tendered), at tax
withholding rates determined by the Company to be required, or in the Company’s
sole discretion, permitted, but not in excess of the maximum statutory tax rates
in the applicable jurisdiction.


18

--------------------------------------------------------------------------------







7.2    Changes in Capitalization; Merger; Liquidation.


(a)    Equity Restructuring. The numbers of shares of Stock reserved for the
grant of Awards under the Plan to and to Non-employee Directors; the number of
shares of Stock reserved for issuance upon the exercise, settlement, or payment,
as applicable, of each outstanding Dividend Equivalent Right, Option,
Performance Unit Award, Restricted Stock Unit, Other Stock-based Award and Stock
Appreciation Right and upon vesting, settlement, or grant, as applicable, of
each Stock Award; the Exercise Price of each outstanding Option, the Threshold
Price of each outstanding Stock Appreciation Right, and the specified number of
shares of Stock to which each outstanding Dividend Equivalent Right, Option,
Performance Unit Award, Restricted Stock Unit, Other Stock-based Award, Stock
Appreciation Right and Stock Award pertains, shall be proportionately adjusted
for any nonreciprocal transaction between the Company and the holders of capital
stock of the Company that causes the per share value of the shares of Stock
underlying a Stock Award to change, such as a stock dividend, stock split,
spinoff, rights offering, or recapitalization through a large, nonrecurring cash
dividend (each, an "Equity Restructuring").


(b)    Other Changes in Capital Structure. In the event of a merger,
consolidation, reorganization, extraordinary dividend, spin-off, sale of
substantially all of the Company’s assets, other change in capital structure of
the Company, tender offer for shares of Stock, or a Change in Control that in
each case does not constitute an Equity Restructuring, the Committee may make
such adjustments with respect to Awards and take such other action as it deems
necessary or appropriate to reflect such merger, consolidation, reorganization
or tender offer, including, without limitation, the substitution of new Awards,
or the adjustment of outstanding Awards, the acceleration of Awards (other than
an acceleration of vesting not permitted by Section 4.1(h)), the removal of
restrictions on outstanding Awards, or the termination of outstanding Awards in
exchange for the cash value determined in good faith by the Committee of the
Award. Any adjustment pursuant to this Section may provide, in the Committee’s
discretion, for the elimination without payment therefor of any fractional
shares that might otherwise become subject to any Award, but except as set forth
in this Section and Section 4.1(h) may not otherwise diminish the then value of
the Award.


(c)    Substitution. Any adjustment described in this Section may include a
substitution in whole or in part of other equity securities of the issuer and
the class involved in such Equity Restructuring in lieu of the shares of Stock
that are subject to the Award.


(d)    Plan is not a Limit on Company Powers. The existence of the Plan and the
Awards granted pursuant to the Plan shall not affect in any way the right or
power of the Company to make or authorize any adjustment, reclassification,
reorganization or other change in its capital or business structure, any merger
or consolidation of the Company, any issue of debt or equity securities having
preferences or priorities as to the Stock or the rights thereof, the dissolution
or liquidation of the Company, any sale or transfer of all or any part of its
business or assets, or any other corporate act or proceeding.


7.3    Compliance with Code. All Incentive Stock Options to be granted hereunder
are intended to comply with Code Section 422, and all provisions of the Plan and
all Incentive Stock Options granted hereunder shall be construed in such manner
as to effectuate that intent. All Awards under the Plan are intended to be
exempt from or in compliance with Code Section 409A and shall be construed in
such manner to effectuate that intent. If an Award, Award Agreement, Award
Program, payment, distribution, deferral election, transaction or any other
action or arrangement contemplated by the provisions of the Plan would


19

--------------------------------------------------------------------------------





cause an Award to fail to satisfy or be exempt from Code Section 409A, then
unless the Committee provides otherwise, such Award, Award Agreement, Award
Program, payment, distribution, deferral election, transaction or other action
or arrangement shall not be given effect to the extent it causes such result,
and the related provisions of the Award Agreement, Award Program or Plan will be
deemed modified, or, if necessary, suspended to comply with or be exempt from
Code Section 409A to the extent determined appropriate by the Committee, in each
case without the consent of or notice to the Participant.


7.4    No Representations or Covenants. Although the Company may endeavor to
structure an Award to receive favorable U.S. or foreign tax treatment (e.g.,
under Code Section 422) or to avoid adverse tax treatment (e.g., under Code
Section 409A), the Company makes no representation or covenant to that effect,
makes no representation or covenant that such tax treatment will apply and
expressly disavows any covenant to maintain favorable tax treatment or avoid
unfavorable tax treatment.


7.5    Right to Terminate Employment or Service.  Nothing in the Plan or in any
Award confers upon any Participant the right to continue as an employee,
officer, director or consultant of the Company or any of its Affiliates or
affects the right of the Company or any of its Affiliates to terminate the
Participant’s employment or services at any time.


7.6    Non-Alienation of Benefits. Other than as provided in the Plan, no Award
under the Plan may be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance or charge; and any attempt to do so
shall be void. No such Award may, prior to settlement and receipt by the
Participant, be in any manner liable for or subject to the debts, contracts,
liabilities, engagements or torts of the Participant.


7.7    Conditions and Restrictions upon Stock subject to Awards. The Committee
may provide that shares of Stock issued under an Award shall be subject to such
further restrictions, conditions and limitations as the Committee in its
discretion may specify at the time of granting the Award. Without limiting the
foregoing, such restrictions may address the timing and manner of any resales by
the Participant of any Shares issued under an Award, including without
limitation: (a) restrictions under an insider trading policy or pursuant to
applicable law, (b) restrictions designed to delay and/or coordinate the timing
and manner of sales by Participants and holders of other Company equity
compensation arrangements, (c) restrictions as to the use of a specified
brokerage firm for such resales or other transfers and (d) provisions requiring
shares of Stock to be sold on the open market or to the Company in order to
satisfy tax withholding or other obligations.


7.8    Compliance with Laws. The granting of awards and the issuance of shares
of Stock under the Plan shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or stock
exchanges on which the Company’s securities are listed as may be required. The
Company shall have no obligation to issue or deliver evidence of title for
shares of Stock issued under the Plan before:
        
(a)    obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable; and


(b)    completion of any registration or other qualification of the shares of
Stock under any applicable national or foreign law or ruling of any governmental
body that the Company determines to be necessary or advisable or at a time when
any such registration or qualification is not current, has been suspended or
otherwise has ceased to be effective.


The inability or impracticability of the Company to obtain or maintain authority
from any regulatory body having jurisdiction, which authority is deemed by the
Company to be necessary to the lawful issuance and


20

--------------------------------------------------------------------------------





sale of any Shares hereunder, shall relieve the Company of any liability in
respect of the failure to issue or sell such Shares as to which such requisite
authority shall not have been obtained.
7.9    Restrictions on Delivery and Sale of Shares; Legends. Each Award is
subject to the condition that if at any time the Committee, in its discretion,
shall determine that the listing, registration or qualification of the shares
covered by such Award upon any securities exchange or under any state or federal
law is necessary or desirable as a condition of or in connection with the
granting of such Award or the purchase or delivery of shares thereunder, the
delivery of any or all shares pursuant to such Award may be withheld unless and
until such listing, registration or qualification shall have been effected. If a
registration statement is not in effect under the Securities Act of 1933 or any
applicable state securities laws with respect to the shares of Stock purchasable
or otherwise deliverable under Awards then outstanding, the Committee may
require, as a condition of delivery of Stock pursuant to an Award, that the
Participant or other recipient of an Award represent, in writing, that the
shares received pursuant to the Award are being acquired for investment and not
with a view to distribution and agree that the shares will not be disposed of
except pursuant to an effective registration statement, unless the Company shall
have received an opinion of counsel that such disposition is exempt from such
requirement under the Securities Act of 1933 and any applicable state securities
laws. The Company may include on certificates representing shares delivered
pursuant to an Award such legends referring to the foregoing representations or
restrictions or any other applicable restrictions on resale as the Company, in
its discretion, shall deem appropriate.


7.10    Clawback. The Plan will be administered in accordance with Section 10D
of the Exchange Act, any applicable rules and regulations promulgated by the
Securities Exchange Commission and any national securities exchange or national
securities association on which shares of Stock may be traded, and any Company
policy regarding compensation recoupment, and each Award shall be subject to
forfeiture to the extent provided in any applicable clawback policy adopted by
the Company or otherwise required pursuant to applicable law. This Section will
not be the Company’s exclusive remedy with respect to such matters.


7.11    Awards to Non-U.S. Employees. The Committee shall have the power and
authority to determine which Affiliates shall be covered by the Plan and which
employees outside the U.S. shall be eligible to participate in the Plan. The
Committee may adopt, amend or rescind rules, procedures or sub-plans relating to
the operation and administration of the Plan to accommodate the specific
requirements of local laws, procedures, and practices. Without limiting the
generality of the foregoing, the Committee is specifically authorized to adopt
rules, procedures and sub-plans with provisions that limit or modify rights on
death, disability or retirement or on termination of employment; available
methods or exercise or settlement of an award; payment of income, social
insurance contributions and payroll taxes; the withholding procedures and
handling of any stock certificate or other indicia of ownership which vary with
local requirements. The Committee may also adopt rules, procedures or sub-plans
applicable to particular Affiliates or locations.


7.12    Indemnification. To the maximum extent permitted by applicable law and
the certificate of incorporation and by-laws of the Company and to the extent
not covered by insurance directly insuring such person, each officer or employee
of the Company or any Affiliate and member or former member of the Committee or
the Board shall be indemnified and held harmless by the Company against any cost
or expense (including reasonable fees of counsel actually incurred at standard
rates reasonably acceptable to the Committee) or liability (including any sum
paid in settlement of a claim with the approval of the Committee), and advanced
amounts necessary to pay the foregoing at the earliest time and to the fullest
extent permitted, arising out of any act or omission to act in connection with
the administration of the Plan, except to the extent arising out of such
officer’s, employee’s, member’s or former member’s fraud or bad faith.  Such
indemnification shall be in addition to any rights of indemnification the
officers, employees, directors or members or former officers, directors or
members may have under applicable law or under the certificate of


21

--------------------------------------------------------------------------------





incorporation or by-laws of the Company or any Affiliate.  


7.13    Termination and Amendment of the Plan. The Board of Directors at any
time may amend or terminate the Plan without stockholder approval; provided,
however, that the Board of Directors (a) may condition any amendment on the
approval of stockholders of the Company if such approval is necessary or
advisable with respect to tax, securities or other applicable laws, and (b)
shall obtain stockholder approval for any amendment to the Plan that, except as
provided in Section 7.2, increases the number of shares of Stock available under
the Plan, materially expands the classes of individuals eligible to receive
Awards, materially expands the type of awards available under the Plan, would
permit Option Repricing or Stock Appreciation Right Repricing, or would
otherwise require stockholder approval under the rules of the applicable stock
exchange. No such termination or amendment without the consent of the holder of
an Award may adversely affect the rights of the Participant under such Award.
    
7.14    Stockholder Approval. The Plan must be submitted to the stockholders of
the Company for their approval within twelve (12) months before or after the
adoption of the Plan by the Board of Directors of the Company. If such approval
is not obtained, the Prior Plan shall remain in force and effect and any Award
granted hereunder will be void.


7.15    Choice of Law. The laws of the State of Maryland shall govern the Plan,
to the extent not preempted by federal law, without reference to the principles
of conflict or choice of laws that might otherwise refer to the laws of another
jurisdiction.




PREFERRED APARTMENT COMMUNITIES, INC.




By:/s/ Daniel M. DuPree    
Name: Daniel M. DuPree
Title: Chief Executive Officer




22